Citation Nr: 1720271	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 16, 2016, and a rating in excess of 20 percent beginning March 16, 2016, for degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendinopathy.

4.  Entitlement to an initial rating in excess of 10 percent for left shoulder tendinopathy.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected cervical spine, lumbar spine, and bilateral shoulder disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from September 1987 to January 1995 and June 1999 to April 2011.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and in December 2012 by the VA RO in Lincoln, Nebraska.  Jurisdiction over this case is with the VA RO in Lincoln, Nebraska.     
         
The May 2012 rating decision granted service connection for DDD of the lumbar spine and assigned a 10 percent rating, effective April 29, 2011.  During the pendency of the appeal, an April 2016 rating decision assigned a staged rating of 20 percent for degenerative disc disease of the lumbar spine, effective March 16, 2016.  That increase does not represent a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  

This case was previously before the Board in May 2015, at which time the claims for higher ratings were remanded for additional development.  These issues have now been returned to the Board for further appellate action.  



REMAND

Review of the record reflects that the VA RO denied the Veteran's claim for service connection for chronic fatigue syndrome in December 2012 and notified the Veteran of that decision in January 2013.  In June 2013, the Veteran submitted to the VA RO a copy of the Statement in Support of Claim originally submitted in October 2012, which initiated the claim for chronic fatigue syndrome and expressed disagreement with the ratings assigned to his neck, back, and bilateral shoulder disabilities.  The VA RO responded to the submission in June 2013, informing the Veteran that it had been construed as a substantive appeal as to the claims for higher ratings.  However, the VA RO did not address the reference to chronic fatigue syndrome contained in the June 2013 Statement in Support of Claim.  The Board construes that reference, which was submitted within one year of the rating decision denying the claim for service connection for chronic fatigue syndrome, as a timely notice of disagreement.  A statement of the case has not been provided in response to that notice of disagreement.  Where a notice of disagreement is submitted as to a claim, and a statement of the case has not been provided, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, further development is required before the claims for higher ratings for the Veteran's cervical spine, lumbar spine, and bilateral shoulder disabilities are decided.  The Board remanded these claims in May 2015 in order to assess the current severity of the service-connected disabilities.  The Veteran was provided VA neck, back, and shoulder examinations in March 2016.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the March 2016 VA examination reports and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the cervical spine, lumbar spine, and shoulder examinations do not reflect joint testing for pain on active and passive motion.  Therefore, the Board finds that further examination is necessary.

The Board also notes that in a June 2013 letter, the VA RO requested notification from the Veteran as to whether he desired a Board hearing regarding his claims for higher ratings.  The record does not reflect a response from the Veteran.  However, on remand, the Veteran should be provided an additional opportunity to clarify whether he desires a hearing before the Board. 

Finally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for chronic fatigue syndrome.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board. 

2.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

3.  Request clarification from the Veteran as to whether he wants a Board hearing in connection with his claims for higher ratings, and document such request in the record.  

4.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the current nature and severity of the Veteran's service-connected cervical spine, lumbar spine, and bilateral shoulder disabilities.  The claim file must be made available to, and reviewed by the examiner(s).  All indicated tests and studies must be performed.  
The examiner(s) should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner(s) should clearly explain why that is so.  The examiner(s) must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner(s) should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claim file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  Confirm that the VA examination report(s) comport with this Remand and undertake any other development found to be warranted.

6.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






